Citation Nr: 0308963	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from June 1974 to 
June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

In the veteran's notice of disagreement dated in August 2000, 
he indicated his disagreement with three issues, those noted 
above and entitlement to service connection for hypertension.  
In the September 2000 statement of the case (SOC), the matter 
of entitlement to service connection for hypertension was not 
included.  After a notice of disagreement has been filed in 
any claim, the RO is required to issue a statement of the 
case containing a summary of the evidence, the applicable 
laws and regulations, and an explanation as to the decision 
previously reached, unless the veteran has withdrawn the 
notice of disagreement.  38 C.F.R. §§ 19.26, 19.29 (2002).  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  Therefore, this case must be remanded to allow 
the RO to issue the veteran and his representative a 
statement of the case and to afford the opportunity to 
perfect the appeal.

Further, medical evidence was received into the record prior 
to the time in which the claims folder was sent to the Board 
for adjudication.  The RO has not issued a supplemental 
statement of the case which includes consideration of that 
clinical evidence.  38 C.F.R. § 19.31(b)(1) )(2002).  

Additionally, the veteran has consistently recounted an 
incident in service in which he contends that he fell and 
injured the low back and knees.  He has also provided lay 
statements attesting to the fall in service and the resulting 
injuries.  The veteran has stated on numerous occasions, 
including during his January 2003 hearing, that the onset of 
symptomatology associated with both his low back and 
bilateral knees dates specifically to his fall in service and 
to no other incident.  

The service medical records, and the veteran's separation 
examination in particular, reflect treatment for chronic low 
back pain.  The claims folder reflects that the veteran has 
been and continues to be treated for chronic pain of the low 
back and severe bouts of arthritis affecting the bilateral 
knees.  Specifically, current VA outpatient treatment records 
dated from June 1999 to September 2002 and a VA examination 
dated in August 2001 indicate severe degenerative joint 
disease of the bilateral knees and frequent flare-ups of pain 
and muscle spasms in the low back.  In view of the veteran's 
contentions and in tandem with the clinical data of record, 
it is the Board's belief that the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

Therefore, these matters are hereby REMANDED for further 
development to ensure an equitable adjudication of the 
matters on appeal.  The Board hereby requests that the RO 
complete the following directives:

1.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claims of service connection for low back 
and bilateral knee disability.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of the 
treatment records (not already of 
record).

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
nature and etiology of any current 
disability of the low back and bilateral 
knees.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current low back disability is related to 
the complaints of low back pain in 
service.  In addition, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current knee disability is related to his 
described fall in service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO should then issue an SOC on 
the matter of entitlement to service 
connection for hypertension as indicated 
herein.  Manlincon v. West, 12 Vet. App. 
238, 240-41

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




